02-11-432-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00432-CR
 
 







Albino
  Perez Salas
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From County Criminal
  Court No. 6
 
of
  Tarrant County (1240578)
 
January
  17, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed.
 
SECOND DISTRICT COURT OF APPEALS




 
 
 
 
PER
CURIAM




 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00432-CR
 
 



ALBINO PEREZ SALAS


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM COUNTY CRIMINAL Court NO. 6 OF Tarrant
COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Albino Perez Salas was convicted following a jury trial and sentenced to six
months’ incarceration for the misdemeanor offense of indecent exposure.  See
Tex. Penal Code Ann. § 21.08(a) (West 2011).
          Appellant’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In the brief, counsel avers that, in his
professional opinion, this appeal is frivolous.  Counsel’s brief and motion
meet the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record
and demonstrating why there are no arguable grounds for appeal.  See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.
State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).  This
court gave Appellant the opportunity to file a brief on his own behalf, but he
did not do so.  The State did not file a brief.
          Once
an appellant’s court-appointed counsel files a motion to withdraw on the ground
that the appeal is frivolous and fulfills the requirements of Anders, we
are obligated to undertake an independent examination of the record to see if
there is any arguable ground that may be raised on his behalf.  See Stafford,
813 S.W.2d at 511; Mays, 904 S.W.2d at 923.  Only then may we grant
counsel’s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82–83,
109 S. Ct. 346, 351 (1988).
          We
have carefully reviewed the record and counsel’s brief.  We agree with counsel
that this appeal is wholly frivolous and without merit; we find nothing in the
record that arguably might support any appeal.  See Bledsoe v. State,
178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see also Garner v. State,
300 S.W.3d 763, 767 (Tex. Crim. App. 2009).  Accordingly, we grant the motion to
withdraw and affirm the trial court’s judgment.
 
 
 
PER CURIAM
 
 
PANEL: 
GARDNER,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 17, 2013




[1]See Tex. R. App. P. 47.4.